   Case 1:17-cv-00793-CKK-CP-RDM Document 153 Filed 12/07/18 Page 1 of 3


                     Supreme Court of the United States

                                        No.    18-290


                        EUGENE MARTIN LAVERGNE, ET AL.,
                                                                      Appellants
                                              v.

             UNITED STATES HOUSE OF REPRESENTATIVES, ET AL.


       ON APPEAL FROM the United States District Court for the District of Columbia.

       THIS CAUSE having been submitted on the statement as to jurisdiction.

       ON CONSIDERATION WHEREOF, it is ordered and adjudged by this Court that

the appeal is dismissed for want of jurisdiction.

                                      November 5, 2018
   Case 1:17-cv-00793-CKK-CP-RDM Document 153 Filed 12/07/18 Page 2 of 3


                     Supreme Court of the United States
                            Office of the Clerk
                        Washington, DC 20543-0001
                                                                       Scott S. Harris
                                                                       Clerk of the Court
                                                                       (202) 479-3011


                                      December 7, 2018


Clerk
United States District Court
  for the District of Columbia
1333 Constitution Avenue, N.W.
Room 1225
Washington, D.C. 20001


        Re: Eugene Martin LaVergne, et al.
            v. United States House of Representatives, et al.,
            No. 18-290 (Your docket No. 1:17-cv-793)

Dear Clerk:

        Attached please find a certified copy of the judgment of this Court in the above-entitled
case.


                                                          Sincerely,

                                                          SCOTT S. HARRIS, Clerk

                                                          By


                                                          Hervé Bocage
                                                          Judgments/Mandates Clerk


Enc.
cc:     All counsel of record
.
      Case 1:17-cv-00793-CKK-CP-RDM Document 153 Filed 12/07/18 Page 3 of 3


                      Supreme Court of the United States
                             Office of the Clerk
                         Washington, DC 20543-0001
                                                                       Scott S. Harris
                                                                       Clerk of the Court
                                                                       (202) 479-3011
                                       December 7, 2018


Mr. Eugene Martin LaVergne, Esq.
543 Cedar Avenue
West Long Branch, New Jersey 07764

        Re: Eugene Martin LaVergne, et al.
            v. United States House of Representatives, et al.,
            No. 18-290

Dear Mr. LaVergne:

      Today, a certified copy of the judgment of this Court in the above-entitled case was
emailed to the Clerk, United States District Court for the District of Columbia.

                                                      Sincerely,

                                                      SCOTT S. HARRIS, Clerk

                                                       By

                                                       Herve’ Bocage
                                                       Judgments/Mandates Clerk




cc:      Clerk, United States District Court for the District of Columbia
             (Your docket No. 1:17-cv-793)
         All counsel of record
